DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This communication is responsive to the application filed on November 9, 2020.  Claims 1-20 are pending at the time of examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 31, 2011 and March 17, 2022 were considered by the examiner. See attached PTO-form 1449.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Prakash et al (US Patent No. 11,157,564) (hereinafter “Prakash’).
As per claim 1, Prakash discloses an entity search method applied to a terminal device, the method comprising: 
determining a first classifier and a second classifier that are comprised in query information, wherein the first classifier is a word that is in the query information and that represents a type of a query result, and the second classifier is a word in the query information other than the first classifier (col. 7, lines 4-17, as sequence of token in a query such phrases or words); 
determining, based on a first entity library and the first classifier and the second classifier that are comprised in the query information, s correlations corresponding to each of w candidate entities (col. 7, lines 4-17, as a token represent an entity or another concept meaningful in the context of a database),  wherein the first entity library comprises information about each of the w candidate entities, the information about each candidate entity comprises a third classifier and a fourth classifier, the third classifier and the first classifier belong to a same classification, the fourth classifier and the second classifier belong to a same classification, each of the s correlations indicates a correlation between a classifier in the query information and a classifier in the candidate entity, both w and s are positive integers, and s is less than or equal to 4 (col. 7, lines 15-30, as a token have an associated data structures that includes data describing the token, storing data, a token type, an identifier or pointer for an entity in a database, a positive integer); and 
determining, based on the s correlations corresponding to each of the w candidate entities, information about a target entity corresponding to the query information, wherein the target entity is an entity in the w candidate entities (col. 7, lines 22-30, as determining query string to tokens of a database, matching fragments).  
As per claim 2, Prakash further teaches wherein the first classifier comprises a corresponding core word that is in the query information and that represents the type of the query result, and the second classifier comprises a modifier in the query information other than the first classifier and a stop word (col. 13, lines 1-20).  
As per claim 3, Prakash further teaches wherein the s correlations comprise a first correlation which indicates a correlation between the first classifier in the query information and the third classifier in the candidate entity; and wherein determining the s correlations corresponding to each of w candidate entities comprises: 32Docket No. HW751062 performing classification processing on the w candidate entities in the first entity library, to obtain a processed candidate entity, wherein the classification processing comprises combining candidate entities corresponding to third classifiers that express same or similar word meanings into a processed candidate entity; and determining, based on the first classifier in the query information and a third classifier in the processed candidate entity, a first correlation corresponding to each of the w candidate entities (col. 7, lines 7-10, 36-37).  
As per claim 4, Prakash further teaches wherein the s correlations comprise a second correlation which indicates a correlation between the first classifier in the query information and the fourth classifier in the candidate entity; and wherein determining the s correlations corresponding to each of w candidate entities comprises any one of the following (a), (b) and (c):(a) determining, based on a processed first classifier in the query information and the fourth classifier comprised in each of the w candidate entities, a correlation a corresponding to each of the w candidate entities, and using the correlation a as a second correlation corresponding to each of the w candidate entities; (b) determining, based on the first classifier in the query information and a processed fourth classifier comprised in each of the w candidate entities, a correlation b corresponding to each of the w candidate entities, and using the correlation b as a second correlation corresponding to each of the w candidate entities; (c) determining, based on a correlation a corresponding to each of the w candidate entities and a correlation b corresponding to each of the w candidate entities, a second correlation corresponding to each of the w candidate entities; and wherein the processed first classifier is obtained by performing context association processing on the first classifier in the query information based on a first pre-stored document, the processed fourth classifier is obtained by performing, based on the first pre-stored document, context association processing on the fourth classifier comprised in the candidate entity, wherein the context association processing comprises extracting, from the first pre- stored document, the first i words and/or the last j words that are close to the first classifier or 33Docket No. HW751062 the fourth classifier, and both i and j are positive integers (col. 14, lines 3-32).  
As per claim 5, Prakash further teaches wherein the correlation a or the correlation b is determined based on a correlation smoothing algorithm, and the correlation smoothing algorithm is used to reduce a degree of a deviation, in the first pre-stored document, of the first classifier in the query information or the fourth classifier in the candidate entity (col. 14, lines 33-47, col. 22, lines 1-65).  
As per claim 6, Prakash further teaches wherein the s correlations comprise a third correlation which indicates a correlation between the second classifier in the query information and the third classifier in the candidate entity; and wherein determining the s correlations corresponding to each of w candidate entities comprises any one of the following (a), (b) and (c):(a) determining, based on a processed second classifier in the query information and the third classifier comprised in each of the w candidate entities, a correlation c corresponding to each of the w candidate entities, and using the correlation c as a third correlation corresponding to each of the w candidate entities; (b) determining, based on the second classifier in the query information and a processed third classifier comprised in each of the w candidate entities, a correlation d corresponding to each of the w candidate entities, and using the correlation d as a third correlation corresponding to each of the w candidate entities; (c) determining, based on a correlation c corresponding to each of the w candidate entities and a correlation d corresponding to each of the w candidate entities, a third correlation corresponding to each of the w candidate entities; and wherein the processed second classifier is obtained by performing context association processing on the second classifier in the query information based on a second pre-stored document, the processed third classifier is obtained by performing, based on the second pre- stored document, context association processing on the third classifier comprised in the candidate entity, wherein the context association processing comprises extracting, from the second pre-stored document, the first k words and/or the last 1 words that are close to the second classifier or the third classifier, and both k and 1 are positive integers (col. 14, lines 49-59).  
As per claim 7, Prakash further teaches wherein the correlation c or the correlation d is determined based on a correlation smoothing algorithm, and the correlation smoothing algorithm is used to reduce a degree of a deviation, in the second pre-stored document, of the second classifier in the query information or the third classifier in the candidate entity (col. 14, lines 33-47, col. 22, lines 1-65).  
As per claim 8, Prakash further teaches wherein the s correlations comprise a fourth correlation which indicates a correlation between the second classifier in the query information and the fourth classifier in the candidate entity; and wherein determining the s correlations corresponding to each of w candidate entities comprises any one of the following (a), (b) and (c):(a) determining, based on an extended second classifier in the query information and the fourth classifier comprised in each of the w candidate entities, a correlation e corresponding to each of the w candidate entities, and using the correlation e as a fourth correlation corresponding to each of the w candidate entities; (b) determining, based on the second classifier in the query information and an extended fourth classifier comprised in each of the w candidate entities, a correlation f corresponding to each of the w candidate entities, and using the correlation f as a fourth correlation corresponding to each of the w candidate entities; (c) determining, based on a correlation e corresponding to each of the w candidate entities and a correlation f corresponding to each of the w candidate entities, a fourth correlation corresponding to each of the w candidate entities; and wherein the extended second classifier is obtained by extending an attribute word for the second classifier in the query information, and the extended fourth classifier is obtained by extending an attribute word for the fourth classifier in the candidate entity (col. 11, lines 42-53, col. 10, lines 55-62).  
As per claim 9, Prakash further teaches wherein determining the information about the target entity corresponding to the query information comprises: determining, based on the s correlations corresponding to each of the w candidate entities, a target correlation corresponding to each of the w candidate entities; and 35Docket No. HW751062 determining, based on the target correlation corresponding to each of the w candidate entities, the information about the target entity corresponding to the query information, wherein the target entity is a corresponding entity that is in the w candidate entities and that has a target correlation greater than or equal to a first threshold (col. 9, lines 33-45, col. 9, lines 49-59).
As per claims 10 and 20, these independent claims recite several elements that are similar to the elements recited in claim 1, except in the context of a computer-readable medium, and a device respectively. Therefore, they are rejected at least for the same reasons as claim 1.
As per claims 11-19 have similar limitations as recited in claims 2-9; therefore, they are rejected under the same subject matter.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
DeLuca (US Patent No. 9,785,717): Intent Based Search Result Interaction.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBBIE M LE whose telephone number is (571)272-4111. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEBBIE M LE/Primary Examiner, Art Unit 2168                                                                                                                                                                                                        June 22, 2022